RECORD IMPOUNDED

                      NOT FOR PUBLICATION WITHOUT THE
                    APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-4532-16T4



IN THE MATTER OF Y.M.,
An Incapacitated Person.
____________________________

              Submitted May 22, 2018 – Decided June 8, 2018

              Before Judges Yannotti and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Probate Part, Hudson
              County, Docket No. 311057.

              SB2, Inc., attorneys for appellant Hudson View
              Care & Rehabilitation Center (John Pendergast,
              on the brief).

              Helen C. Dodick, Acting Public Guardian,
              attorney for respondent Office of the Public
              Guardian for Elderly Adults of New Jersey
              (Jonathan A. Pfoutz, on the brief).

PER CURIAM

     Hudson     View   Care    &   Rehabilitation    Center    (Hudson    View)

appeals from a May 5, 2017 order, which denied its motion to

appoint   a    guardian   of   the   estate   and   property    of   Y.M.,      an

incapacitated adult, to replace the Office of the Public Guardian

(OPG).    We affirm.
     The following facts are taken from the record.                        Y.M. was

adjudicated incapacitated in September 2015, and a guardian from

OPG was appointed by the motion judge.                 Y.M. resides at Hudson

View, a skilled nursing facility, and is indigent.                     As Y.M.'s

guardian,   OPG     is    responsible    for    Y.M.'s    care,     comfort,     and

maintenance.      Because many of OPG's wards, including Y.M., have

limited financial means, OPG is charged with applying for Medicaid

benefits to meet the ward's needs, which in this case included

payment of care costs and expenses at Hudson View.

     Here, OPG filed a Medicaid application on behalf of Y.M. in

October 2015, which was denied in May 2016.                     OPG appealed the

Medicaid denial, but withdrew its appeal prior to a hearing before

the administrative law judge (ALJ).              Hudson View then filed an

emergent motion before the Probate Part judge to remove OPG as

Y.M.'s guardian, and instead appoint Sam Stern of Future Care

Consultants    or    Paul    McGinley,      a   nurse     at     various    skilled

facilities, as Y.M.'s guardian.

     Hudson View contended OPG had made errors in the Medicaid

application process, which resulted in the denial of benefits.

Specifically, Hudson View asserted Y.M.'s application had been

denied   because    her    income   exceeded     the     threshold    to    receive

Medicaid benefits, and OPG had failed to create a qualified income

trust in order to qualify Y.M. for benefits.                   Hudson View argued

                                        2                                   A-4532-16T4
OPG had harmed Y.M.'s interest, and thus sought the appointment

of Stern or McGinley, who had been appointed in similar actions

in Camden County, to pursue creation of a trust and secure Medicaid

benefits for Y.M.

     The motion judge issued a written opinion denying Hudson

View's motion.   The judge found Hudson View had

          fail[ed] to properly address [Y.M.'s] best
          interests and prove how actually OPG abused
          or disobeyed the [c]ourt's trust or [o]rder.
          [Hudson View] merely seeks its own interest
          in satisfying [Y.M.'s] debt to the facility.
          [Hudson View] had provided no information
          about [Y.M.] herself.   The [c]ourt had only
          been made aware that [Y.M.] lives at the
          facility and owes her caretakers money.    At
          no point has the [c]ourt been made aware of
          [Y.M.'s] dissatisfaction with OPG. Further,
          [Hudson View] has provided no legal authority
          as to why [it is] entitled to any information
          as to [Y.M.'s] Medicaid application.

          Moreover although [Hudson View] claims that
          appointing Stern . . . and McGinley . . . as
          guardians involves no conflict of interest,
          the [c]ourt finds that their involvement in
          previous litigation represented by the same
          counsel for the same issue and their similar
          fields of work does create a conflict.
          Further, the [c]ourt will not consider a third
          party to be appointed as the [c]ourt does not
          find that [Hudson View] has alleged sufficient
          proof or reason to remove OPG.

This appeal followed.

     We begin by reciting our standard of review.   The ability of

the Probate Part to appoint a guardian, confer the court's power


                                3                           A-4532-16T4
to exercise control over a ward's estate and affairs on a guardian,

and the authority to remove a guardian is broad and discretionary.

Matter of Mason, 305 N.J. Super. 120, 128-29 (Ch. Div. 1997); see

also In re Quinlan, 70 N.J. 10, 44-45 (1976). Therefore, we review

the motion judge's determination here for an abuse of discretion.

Wolosoff v. CSI Liquidating Tr., 205 N.J. Super. 349, 360 (App.

Div. 1985).

     "The exercise of . . . discretion will be interfered with by

an appellate tribunal only when the action of the trial court

constitutes a clear abuse of that discretion."       Salitan v. Magnus,

28 N.J. 20, 26 (1958). A trial court decision will only constitute

an abuse of discretion where "the 'decision [was] made without a

rational   explanation,   inexplicably   departed    from   established

policies, or rested on an impermissible basis.'"         United States

v. Scurry, 193 N.J. 492, 504 (2008) (alteration in original)

(quoting Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

     On appeal, Hudson View argues the motion judge abused her

discretion "by refusing to exercise oversight over OPG and its

statutory duty to provide for the care, comfort[,] and maintenance

of Y.M."   Specifically, Hudson View argues the motion judge was

aware of OPG's failure to secure Medicaid benefits resulting in

Y.M. accumulating debt she was unable to pay.       Hudson View asserts

the motion judge failed to compel OPG to explain why Y.M.'s

                                 4                              A-4532-16T4
application was denied, and ignored OPG's dereliction of its

statutory duty to assure the care, comfort, and maintenance of

Y.M.    Therefore, Hudson View argues the motion judge abused her

discretion by denying Hudson View's emergent motion.

       The   court's   authority   to       appoint   guardians   resides    in

N.J.S.A. 3B:12-25, which provides in part, "[t]he Superior Court

may determine the incapacity of an alleged incapacitated person

and appoint a guardian for the person, guardian for the estate or

a guardian for the person and estate."                 The statute further

provides that where the ward lacks a spouse, domestic partner,

heirs or friends, "[l]etters of guardianship shall be granted [as

a matter of] first consideration . . . to the [OPG.]"              Ibid.

       Nevertheless, the court retains authority over the ward's

person and estate.     N.J.S.A. 3B:12-36.        Indeed, "[t]he court has,

for the benefit of the ward, the ward's dependents and members of

his household, all the powers over the ward's estate and affairs

which he could exercise, if present and not under a disability,

. . . and may confer those powers upon a guardian of the estate."

N.J.S.A. 3B:12-49.     Thus, pursuant to N.J.S.A. 3B:14-21, the court

may exercise its discretion to remove a guardian where, among

other grounds, the guardian "(b) . . . neglects or refuses to

perform or obey the order or judgment within the time fixed by the



                                        5                             A-4532-16T4
court; . . . [or](c) . . . abuses the trust and confidence reposed

in the fiduciary[.]"

     We find no abuse of discretion in the motion judge's denial

of Hudson View's emergent motion to remove OPG.       As the judge

noted, aside from the payment of Y.M.'s debt to the facility,

Hudson View provided no other information to convince the judge

Y.M. was dissatisfied with OPG. Likewise, we agree with the motion

judge the appointment of Stern or McGinley as guardian for Y.M.

presented a conflict of interest Hudson View failed to overcome.

Other than to disagree with the motion judge's finding on the

conflict issue, Hudson View provides no facts or law demonstrating

the judge's decision was erroneous.

     Finally, and perhaps most importantly, while OPG may have

withdrawn its appeal of the first Medicaid denial, it filed a

second application and continued to seek Medicaid eligibility for

Y.M. Indeed, OPG's letter to the ALJ withdrawing its appeal stated

it "ha[d] determined that no basis exists to move forward with the

hearing, and had chosen instead to focus upon the current, pending

application."    (emphasis   added).     Therefore,   under     these

circumstances, it was not an abuse of discretion for the motion

judge to deny Hudson View's request to remove OPG.

     Affirmed.



                                6                             A-4532-16T4